Citation Nr: 0733709	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1989 to August 
1993.  

By prior rating action in May 2001, the RO denied service 
connection for headaches and defective hearing on a de novo 
basis.  The veteran was notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for defective 
hearing and headaches, and denied service connection for 
hypertension and a thyroid disorder.  In July 2007, a hearing 
was held at the RO before the undersigned member of the 
Board.  

The issue of service connection for a thyroid disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  Service connection for defective hearing and a headache 
disorder was finally denied by an unappealed rating decision 
by the RO in May 2001.  

3.  The additional evidence received since the May 2001 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims of 
service connection for defective hearing or a headache 
disorder.  

4.  The veteran is not shown to have hypertension at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  The May 2001 RO decision which denied service connection 
for defective hearing and a headache disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for defective hearing 
and a headache disorder.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2007).  

3.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service nor may 
hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 
3.303, 4.117 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
hypertension and to reopen the claims of service connection 
for defective hearing and a headache disorder, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As to the veteran's request to reopen the claims of 
service connection for defective hearing and a headache 
disorder, the Board notes that the January 2004 notification 
letter did not comply fully with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Specifically, the letter 
did not include an explanation as to the basis for the prior 
denial of her claims.  In this case, the basis for the prior 
denial was that there was no evidence of defective hearing or 
a headache disorder in service or until many years thereafter 
and no evidence showing a relationship between any current 
disability and service.  The January 2004 notification letter 
provided a detailed explanation as to the evidence necessary 
to establish service connection which, in this case, is the 
same evidence necessary to reopen the prior denied claims.  
Therefore, an explanation as to the basis for the prior 
denial of the veteran's claims is not particularly relevant 
or necessary as to the element of notice, since the 
submission of any competent evidence showing a relationship 
between the claimed disabilities and service would be new and 
material evidence sufficient to reopen the claims.  Since the 
January 2004 VCAA letter fully explained the type of evidence 
necessary to establish service connection, an explanation as 
to the basis for the prior denial is clear.  Therefore, the 
Board finds that the veteran was not prejudiced by any defect 
in the notification letter under the holding in Kent.  Id.  

Here, the veteran was notified of the evidence that was 
needed to substantiate her claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist her in obtaining evidence, but that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claims, including any evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
her responsibility to submit evidence which showed that 
showed that she had a disability at present which was related 
to service; of what evidence was necessary to establish 
service connection, and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by her have been obtained and 
associated with the claims file.  The veteran also testified 
at a personal hearing before the undersigned member of the 
Board at the RO in July 2007.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and her 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and her representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, before 
reaching the merits of the veteran's claim, the Board must 
first rule on the matter of reopening of the claim for 
defective hearing and a headache disorder.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claims to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted previously, service connection for defective hearing 
and a headache disorder, was denied by the RO in May 2001.  
There was no appeal of the rating decision, and those claims 
became final one year from the date of notification of the 
rating action.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claims on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the May 2001 rating 
decision that denied service connection for defective hearing 
and a headache disorder included the veteran's service 
medical records and several private medical records dated in 
May and June 1999.  

The service medical records showed that the veteran 
complained of intermittent headaches on a couple of occasions 
during service.  A September 1990 clinical note indicated 
that the veteran developed headaches after taking oral 
contraceptive pills for ovarian cysts that developed after a 
laporatomy prior to service, and that the medication was 
subsequently discontinued.  However, the veteran requested to 
go back on the oral contraceptive pills again on a trial 
basis.  When seen in October 1990, the veteran denied any 
problems with headaches.  In September 1992, the veteran 
reported that her headaches were no different than the ones 
she had over the past several years and that they were only 
occasional headaches.  The service medical records did not 
show any specific abnormalities or diagnosis of a chronic 
headache disorder.  On a Report of Medical History for 
separation from service in August 1993, the veteran reported 
a history of headaches with oral contraceptive pills but 
indicated that she had no current problems.  No pertinent 
abnormalities were noted on examination at that time.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
during service. The service medical records included four 
audiological evaluations which showed the veteran's hearing 
acuity was within normal limits.  

The private medical records dated in April 1999 showed that 
the veteran was treated for neck and back pain after the 
automobile she was a passenger in was rear-ended.  The 
diagnoses included post-traumatic headaches.  

Based on the evidence above, the RO denied service connection 
for defective hearing and headaches by rating action in May 
2001, on the basis that there was no evidence of defective 
hearing or a headache disorder in service or until many years 
thereafter, and no competent evidence showing a relationship 
between any current disability and service.  

The evidence added to the record since the May 2001 rating 
decision includes numerous private medical records from 2002 
to 2004, several VA medical reports from March 2004 to 
December 2005, and a transcript of the veteran's hearing in 
July 2007.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence relating any current headaches disorder or 
claimed hearing loss to service.  The evidence previously 
reviewed did not show defective hearing or a chronic headache 
disorder in service or any headaches until many years 
thereafter.  At the personal hearing in July 2007, the 
veteran testified that she has never been diagnosed or 
treated for any hearing problems since her discharge from 
service, but believed that she has a current hearing problem 
which is related to service.  

Although the veteran testified that she believes that she has 
a hearing loss and headache disorder that is related to 
service, she is not competent to offer a medical opinion, nor 
does any such testimony provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran has defective 
hearing at present or that any current headache disorder is 
medically related to service.  The Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings showing that the 
veteran has defective hearing or a current headache disorder 
which is related to service.  The medical reports do not 
offer any new probative information and are merely cumulative 
of evidence already of record.  Accordingly, a basis to 
reopen the claim of service connection for defective hearing 
and a headache disorder has not been presented.  The veteran 
remains free, of course, to apply to reopen her claim at any 
time with the RO, especially if she obtains medical evidence 
linking a current hearing loss or headache disorder to 
service.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2007).  

Hypertension

The veteran contends that she had numerous elevated blood 
pressure readings in service and believes that her current 
hypertension had its onset in service.  In a statement 
received in March 2004, the veteran asserted that at least 70 
percent of her blood pressure readings from January 1992 to 
August 1993 were elevated and that no treatment plan was ever 
implemented.  

The service medical records showed that the veteran was seen 
for various maladies on numerous occasions in service, and 
that her blood pressure was recorded more than 80 times 
during her nearly four years of service.  The blood pressure 
readings ranged from 90/62 in May 1991 (also 98/44 in April 
1991), to 157/76 in September 1992, with the vast majority of 
the systolic readings below 140 and the diastolic readings 
below 80.  The records showed two systolic readings over 150 
and no diastolic readings of 90 or higher.  A reading of 
153/73 was recorded in May 1992, and was 135/73 when 
rechecked.  A reading of 157/76 was noted in September 1992, 
and a subsequent reading one week later was 114/71.  The 
service medical records do not show any treatment or 
diagnosis of hypertension in service.  The veteran denied any 
problems with high or low blood pressure on a Report of 
Medical History for separation from service, and no pertinent 
abnormalities were noted on examination at that time.  The 
veteran's blood pressure at the time of her separation 
examination in August 1993 was 108/70.  

The first diagnosis of hypertension was noted on a private 
medical report in May 2002.  The records showed that the 
veteran was seen at a private emergency room for chest pains 
of one day duration.  A stress thallium test and ultrasound 
study with contrast were negative for ischemia or any other 
heart abnormality.  A private report several days later 
showed her blood pressure was 143/80.  The diagnoses at that 
time included hypertension.  

While the veteran believes that her current hypertension is 
related to service, she has presented no competent evidence 
to support her assertions.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran is competent to relate 
that she experienced symptoms in service, she is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Epps v. Brown, 9 Vet. App. 
341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of hypertension in service 
or until nearly nine years after discharge from service, and 
no competent evidence of a medical nexus between the 
veteran's current hypertension and military service, the 
Board finds that there is no basis for a favorable 
disposition of the veteran's claim.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for defective hearing, the 
appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for headaches, the appeal is 
denied.  

Service connection for hypertension, is denied.  


REMAND

The veteran contends that an abnormal thyroid finding on a 
laboratory study in service was an early manifestation of her 
current thyroid problem and believes that service connection 
should be established for her current condition.  

Although the veteran is not competent to render a medical 
opinion regarding the etiology of any current thyroid 
disability, the Board is, likewise, precluded from reaching 
its own unsubstantiated medical conclusions.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the service 
medical records showed an abnormal (low) laboratory reading 
for thyroid T3 uptake in September 1990.  Although the 
remainder of the study was within normal limits, the 
significance of the abnormal reading is not clear.  The 
veteran has provided additional private laboratory studies 
showing a current thyroid condition, including hypothyroidism 
and a hypertrophic nodule in the lower pole of the right 
lobe.  (See April and June 2004 private laboratory studies.)  
As the veteran has never been afforded a VA examination, the 
Board finds that an examination should be undertaken to 
determine the nature and etiology of any current thyroid 
disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for any thyroid 
problems since her discharge from 
service.  After the veteran has signed 
and returned the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded a VA 
examination by an appropriate examiner to 
determine the nature and, if feasible, 
etiology of any identified thyroid 
disorder.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should render 
an opinion as to whether any identified 
thyroid disorder is at least as likely as 
not related to service.  If the examiner 
is only able to theorize or speculate as 
to this matter, this should be so stated.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on her claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


